DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall Erickson on 03/05/21.
The application has been amended as follows: 

IN THE CLAIMS:

Please amend the claims as set forth below:


(Currently amended) An improved duct access door for providing temporary access to the interior of a duct through a duct opening during a reoccurring access event and for repeatedly sealing the duct opening after each access event, the improved duct access door comprising:
 	a duct access door base having a front surface and a back surface; 

 the duct access door base being substantially imperforate within the periphery of the back surface in order to close the duct opening;
a compressible sealing member located between the plurality of magnets on the back surface of the duct access door base; and, 
at least one handle portion extending from the front surface of the duct access door base;
 the handle portion  having a gripping portion spaced from the front surface, and an attachment portion extending in a direction away from the front surface but located substantially within a projected perimeter of the front surface that is projected perpendicularly away from the front surface, and connecting the gripping portion to the door base, and the handle portion shaped to provide a void arranged behind the gripping portion to allow a user’s hand to surround the gripping portion to remove the door base from the duct against the urging of the magnets;
wherein the duct access door base has a peripheral rim portion extending from its back surface for retaining the sealing member and the plurality of magnets to ensure a seal with the duct and wherein the distance that the peripheral rim portion extends from the back surface of the duct access door base is less than the thickness of the compressible sealing member. 
2. (Previously Presented) The improved duct access door of claim 1 wherein the duct access door base is substantially planar. 3. (Previously Presented) The improved duct access door of claim 1 wherein the duct access door base is substantially curvilinear with a radius of curvature matching the predetermined radius of curvature of a round duct. 4. (Previously Presented) The improved duct access door of claim 1 wherein the duct access door base is molded from a thermoplastic resin. 5. (Canceled) 6. (Previously Presented) The improved duct access door of claim 1 wherein the compressible sealing member is a resilient foam pad covering substantially the entire back surface of the duct access door base whereby the improved duct access door can accommodate significant variances in the shape and size of the access hole cut in the duct. 7. (Previously Presented) The improved duct access door of claim 1 wherein the each of the plurality of magnets has a magnetic pull force rating of at least 25 pounds per magnet.

8. (Currently amended) An improved duct access door for providing temporary access to the interior of a duct through a duct opening during a reoccurring access event and 
a duct access door base having a front surface and a back surface, the door base sized and shaped to close the duct opening; 
a plurality of magnets arranged around the periphery of the back surface of the duct access door base; 
the duct access door base being substantially imperforate within the periphery of the back surface in order to close the duct opening; 
the duct access door base being mechanically unattached to the duct and held to the duct by the plurality of magnets; and 
a compressible sealing member located between the plurality of magnets on the back surface of the duct access door base
wherein the duct access door base has a peripheral rim portion extending from its back surface for retaining the sealing member to ensure a seal with the duct and wherein the distance that the peripheral rim portion extends from the back surface of the duct access door base is less than the thickness of the compressible sealing member; and
further comprising at least one handle portion extending from the front surface of the door base, extending in a direction away from the front surface, the handle portion having a gripping portion spaced from the front surface. 
9. (Previously Presented) The improved duct access door of claim 8 wherein the duct access door base is substantially planar. 10. (Previously Presented) The improved duct access door of claim 8 wherein the duct access door base is substantially curvilinear with a radius of curvature matching the predetermined radius of curvature of a round duct. 11. (Previously Presented) The improved duct access door of claim 8 wherein the duct access door base is molded from a thermoplastic resin. 12. (Canceled) 
13. (Previously Presented) The improved duct access door of claim 8 wherein the compressible sealing member is a resilient foam pad covering substantially the entire back surface of the duct access door base whereby the improved duct access door can accommodate significant variances in the shape and size of the access hole cut in the duct. 14. (Previously Presented) The improved duct access door of claim 8 wherein the each of the plurality of magnets has a magnetic pull force rating of at least 25 pounds per magnet.

15.  (Currently amended) The improved duct access door of claim 8, 
wherein the at least one handle portion includes an attachment portion connecting the gripping portion to the door base, and the handle portion is shaped to provide a void arranged behind the gripping portion to allow a user’s hand to surround the gripping portion to remove the door base from the duct against the urging of the magnets.

16.  (Previously Presented) The improved duct access door of claim 15 wherein the duct access door base is substantially planar. 17. (Previously Presented) The improved duct access door of claim 15 wherein the duct access door base is substantially curvilinear with a radius of curvature matching the predetermined radius of curvature of a round duct. 18. (Canceled) 
19. (Canceled) 20. (Currently amended) The improved duct access door of claim 15 wherein the each of the plurality of magnets has a magnetic pull force rating of at least 25 pounds per magnet.



REASONS FOR ALLOWANCE
Claims 1-4, 6-11, 13-17 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 8.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though the individual parts are known per se, there is nothing to teach the specific structure and combination of the duct access door base, magnets, sealing member and handle portion as claimed, for example the structure and combination of 
The closest prior art is Viggers et al (US 2010/0190432), which fails to teach at least the limitation “wherein the duct access door base has a peripheral rim portion extending from its back surface for retaining the sealing member to ensure a seal with the duct and wherein the distance that the peripheral rim portion extends from the back surface of the duct access door base is less than the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679